Motion for an order reversing the judgment of the County Court, Chenango County, and for a new trial granted, unless the respondent stipulates a record *596which in the judgment of the trial judge shall fairly reflect the course of the proceedings upon the trial. Order of this court dated November 16, 1961 dismissing the within appeal vacated. Appellant shall file record, brief and note of issue for the March 1962 Term on or before February 1, 1962. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.